Citation Nr: 1505246	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-27 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for type II diabetes mellitus due to exposure to herbicides.

2. Entitlement to service connection for ischemic heart disease due to exposure to herbicides.

3. Entitlement to service connection for frequent urination and leakage secondary to type II diabetes mellitus.

4. Entitlement to service connection for poor circulation of the bilateral lower legs secondary to type II diabetes mellitus.

5. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities secondary to type II diabetes mellitus.

6. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities secondary to type II diabetes mellitus.

7. Entitlement to service connection for blurry vision secondary to service-connected type II diabetes mellitus.

8. Entitlement to service connection for fecal leakage secondary to type II diabetes mellitus.

9. Entitlement to service connection for erectile dysfunction secondary to type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Robert Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In August 2013, the Veteran testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  During the hearing, the Veteran indicated that he submitted a claim for service connection chloracne due to exposure to herbicides.  The claim was denied by the RO in a March 2014 rating decision.  In light of the Board's finding of the Veteran's exposure to herbicides herein, however, the Veteran is invited to reopen a claim for service connection for chloracne if he wishes to do so.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.

The issue of entitlement to a TDIU has been raised by the record in letters to the Veteran from the Social Security Administration and Office of Personnel Management which were received by VA in July 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for frequent urination and leakage, poor circulation of the bilateral lower legs, peripheral neuropathy of the bilateral upper and lower extremities, blurry vision, fecal leakage, and erectile dysfunction, each claimed as secondary to type II diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The evidence is in relative equipoise as to whether the Veteran was exposed to herbicides while stationed at Takhli Royal Thai Air Base (RTAFB) in Thailand where he allegedly performed security patrols as a Security Police Augmentee on the defoliated perimeter of the base.

2. The evidence is in equipoise; ischemic heart disease is presumed to have been incurred during the Veteran's active service.

3. The evidence is in equipoise; type II diabetes mellitus is presumed to have been incurred during the Veteran's active service.


CONCLUSIONS OF LAW

1. Affording the Veteran all reasonable doubt, the criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2. Affording the Veteran all reasonable doubt, the criteria for service connection for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Ischemic Heart Disease and Type II Diabetes Mellitus 

The Veteran contends that he is entitled to service connection for ischemic heart disease and type II diabetes mellitus due to his claimed herbicide exposure while stationed at Takhli RTAFB in Thailand where he allegedly performed security patrols as a Security Police Augmentee along the defoliated perimeter of the base between September 1972 to March 1973.  He testified that while his primary military occupational specialty was an avionics technician working with F-111 aircrafts, while stationed at Nellis Air Force Base prior to deployment to Takhli RTAFB, he was cross trained as a Security Police Augmentee.  He testified that the F-111 aircraft fleet was temporarily grounded during the beginning of the deployment due to one crashing while in route to Thailand.  During that time, he reportedly did security patrols with security personnel and dogs along the defoliated perimeter of Takhli RTAFB.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including ischemic heart disease and type II diabetes mellitus, shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116 and 38 C.F.R. §§ 3.307(d), 3.309(e). 

VA's Adjudication Procedures Manual, M21-1MR, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, to include Udorn Air Base.  See M21-1MR at IV.ii.2.C.10.qq.  This manual reflects that the majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR at IV.ii.2.C.10.q.

In this case, the Veteran's available service personnel records contain a performance report for the period of August 1971 to January 1972 while stationed at Nellis Air Force Base, which shows that his primary duty was integrated avionics system repair.  It was noted that he "was previously assigned the extra duty of Security Police Augmentee for a six-month period.  When the time lapsed a shortage of security personnel still existed.  [He] voluntarily accepted an extended tour of this duty for an indefinite period even though it interfered many times with his off duty hours."  A subsequent performance report for the period of February 1972 to January 1973 shows that the Veteran was assigned to the 474th Avion Maintenance Squadron and deployed to Takhli Royal Thai Air Force Base (RTAFB) in Thailand.  It indicates that the Veteran's duties included integrated avionics system repairman.  It was noted that he was present for the first F-111 combat mission from Takhli RTAFB, Thailand.  A willingness to accept all assigned tasks was also noted.  

While there is no official evidence confirming the Veteran's contention that he was exposed to herbicides while stated at Takhli RTAFB in Thailand or that he performed security patrols along the defoliated perimeter of the base, evidence contained in his service personnel records lends support to his claimed exposure as alleged.  There is no conclusive proof that the Veteran was not exposed to herbicides as alleged; however, there is conclusive evidence showing that he was stationed at Takhli RTAFB.  Although the performance report pertaining to the period during which the Veteran was deployed to Takhli RTAFB is silent as to his performance of any security patrols at the Takhli RTAFB, the performance report dating immediately prior to his deployment indicates that as to the Veteran's prior assignment to extra duty as a Security Police Augmentee, he "accepted an extended tour of this duty for an 'indefinite' period. . ."  Moreover, notations in his performance report covering the period of his deployment at Takhli RTAFB to the effect that he was "present for the first F-111 combat mission from Takhli RTAFB" and that he demonstrated a "willingness to accept all assigned tasks" lend further support to his contention that he performed security patrols along the defoliated perimeter of Takhli RTAFB.  The Veteran is competent to report that he did such patrols and that he walked through defoliated areas along the perimeter of the Takhli RTAFB during service.  In light of the foregoing, the Veteran's statements and testimony to that effect are deemed credible.

The Board therefore finds that the evidence is at least in equipoise that the Veteran had in-service exposure to herbicides while stationed at Takhli RTAFB in Thailand.  Based on the circumstances of the Veteran's service, it is presumed that he was exposed to herbicides, to include Agent Orange.  VA and private treatment records confirm current diagnosis of coronary artery disease and type II diabetes mellitus, both of which are diseases presumptively linked to such exposure.

Resolving any doubt in the Veteran's favor, and bearing in mind the aforementioned M21-1MR provisions, service connection for ischemic heart disease and type II diabetes mellitus is warranted.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for ischemic heart disease is granted.

Entitlement to service connection for type II diabetes mellitus is granted.


REMAND

The Veteran contends that he has disabilities manifested by frequent urination and leakage, poor circulation of the bilateral lower legs, peripheral neuropathy of the bilateral upper and lower extremities, blurry vision, fecal leakage, and erectile dysfunction, which he claims are secondary to his service-connected type II diabetes mellitus.  

In support of these claims, he submitted an April 2011 letter and page 5 of 5 of a VA Agent Orange Registry examination showing diagnoses of benign prostatic hypertrophy, neuropathy, and restless leg syndrome among others.  

Limited VA treatment records have been obtained from the Oklahoma City and Tulsa VAMC; however, they appear to be incomplete.  In that regard, in June 2006, the Veteran indicated that he was diagnosed with type II diabetes mellitus at the Oklahoma VAMC in 2003.  Records obtained from the Oklahoma VAMC date from January 2009 through March 2012; however, they do not contain the results of the April 2011 VA Agent Orange Registry examination as alluded to in an April 2011 letter from the Oklahoma VAMC to the Veteran.  Accordingly, the Veteran's complete VA medical and eye treatment records must be obtained from the Oklahoma City and Tulsa VAMCs on remand.  

In addition, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed disabilities.  Given that service connection is now in effect for type II diabetes mellitus, the Veteran must be afforded a VA examination to determine the nature and etiology of his claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all private treatment facilities where he was diagnosed with and/or treated for his claimed frequent urination and leakage, poor circulation of the bilateral lower legs, peripheral neuropathy of the bilateral upper and lower extremities, blurry vision, fecal leakage, and erectile dysfunction disabilities.  After securing any necessary authorization from the Veteran, obtain all identified treatment records.  

Regardless of whether the Veteran appellant responds to the aforementioned request for assistance in obtaining relevant treatment records, obtain all medical and eye treatment records pertaining to the Veteran from the Oklahoma City VAMC since 2003, and all VA medical and eye treatment records from the Tulsa VAMC.

All reasonable attempts should be made to obtain identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

2.  After the above development has been completed and all outstanding records have been associated with the claims file, schedule the Veteran for VA medical and VA eye examinations to determine the nature and etiology of his claimed frequent urination and leakage, poor circulation of the bilateral lower legs, peripheral neuropathy of the bilateral upper and lower extremities, blurry vision, fecal leakage, and erectile dysfunction disabilities, and whether such disabilities are proximately due to or aggravated by the Veteran's service-connected ischemic heart disease, type II diabetes mellitus, and psychiatric disabilities.  The entire claims file, to include any electronic records, should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.

VA Medical Examination 
The examiner should document the Veteran's reported and documented history of his claimed frequent urination and leakage, poor circulation of the bilateral lower legs, peripheral neuropathy of the bilateral upper and lower extremities, fecal leakage, and erectile dysfunction disabilities.  The examiner is requested to respond to the following, based on review of all lay and medical evidence of record:

(a)  Does the Veteran have a current disability manifested by frequent urination and leakage, poor circulation of the bilateral lower legs, peripheral neuropathy of the bilateral upper and lower extremities, fecal leakage, and erectile dysfunction.  Identify any such disability diagnosed on examination and in the record.

(b)  For each diagnosed condition, opine whether it is at least as likely as not (probability of 50 percent or more) that such disability was incurred in or aggravated by any event, injury, or illness during the Veteran's military service, to include his presumed exposure to herbicides therein.

(c)  For each diagnosed condition that was not incurred in or aggravated as a direct result of service, is it at least as likely as not that such condition is proximately caused or aggravated by the Veteran's service-connected type II diabetes mellitus, ischemic heart disease, or psychiatric disability?

(d)  If the examiner determines that any claimed condition is aggravated by a service-connected condition, the examiner should report the baseline level of severity of the non service-connected condition prior to the onset of aggravation.  If some of the increase in severity of the non service-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

A complete rationale for all opinions expressed should be provided for each question above described.

VA Eye Examination 
The examiner should document the Veteran's reported and documented in-service and post-service history of his claimed blurry vision disability.  The examiner is requested to respond to the following, based on review of all lay and medical evidence of record:

(a)  What are the Veteran's current eye condition(s)? 

(b)  For each diagnosed condition, opine whether it is at least as likely as not (probability of 50 percent or more) that such disability was incurred in or aggravated by any event, injury, or illness during the Veteran's military service, to include his presumed exposure to herbicides therein.

(c)  For each diagnosed condition that was not incurred in or aggravated as a direct result of service, is it at least as likely as not that such condition is proximately caused or aggravated by the Veteran's service-connected type II diabetes mellitus, ischemic heart disease, or psychiatric disability?

(d)  If the examiner determines that any claimed condition is aggravated by a service-connected condition, the examiner should report the baseline level of severity of the non service-connected condition prior to the onset of aggravation.  If some of the increase in severity of the non service-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

A complete rationale for all opinions expressed should be provided for each question above described.

3.  Review the examination reports and opinions to ensure that they are in complete compliance with the directives of this REMAND.  If they are deficient in any manner, corrective procedures must be implemented at once.

4.  After completing the above, and any other development as may be indicated, readjudicate the claims remaining on appeal based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


